           Case 6:21-cv-00671-ADA Document 21 Filed 07/27/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

VOIP-PAL.COM, INC.                               §
                                                 §
                Plaintiff,                       §        Case No. 6:21-cv-00671-ADA
                                                 §
v.                                               §
                                                 §        JURY TRIAL DEMANDED
AT&T CORP., AT&T SERVICES, INC.,                 §
and AT&T MOBILITY LLC                            §
                                                 §
                Defendants.                      §

             UNOPPOSED MOTION FOR EXTENSION TO RESPOND TO
       CONSOLIDATED APPLICATION FOR TEMPORARY RESTRAINING ORDER
                AND MOTION [FOR] PRELIMINARY INJUNCTION

         Defendants AT&T Corp., AT&T Services, Inc., and AT&T Mobility, LLC (hereinafter

“AT&T”) hereby move for a one-week extension, through and including August 9, 2021, to file a

response to Plaintiff VoIP-Pal.com, Inc.’s Consolidated Application for Temporary Restraining

Order and Motion [for] Preliminary Injunction (“VoIP-Pal’s Consolidated Application”) (Doc.

20).

         Plaintiff does not oppose this Motion or the extension requested herein.

         For the foregoing reasons, AT&T hereby requests that this Unopposed Motion is granted

and that AT&T’s deadline to file a response to VoIP-Pal’s Consolidated Application is extended

through and including August 9, 2021.
         Case 6:21-cv-00671-ADA Document 21 Filed 07/27/21 Page 2 of 3




Dated: July 27, 2021                       Respectfully submitted,

                                           /s/ Roger Fulghum
                                           BAKER BOTTS L.L.P.
                                           Roger Fulghum
                                           State of Texas Bar No. 00790724
                                           One Shell Plaza, 910 Louisiana Street
                                           Houston, Texas 77002
                                           Telephone: 713.229.1707
                                           Facsimile: 713.229.2707
                                           Email: roger.fulghum@bakerbotts.com

                                           Attorney for Defendants AT&T Corp., AT&T
                                           Services, Inc., and AT&T Mobility LLC




                                       2
         Case 6:21-cv-00671-ADA Document 21 Filed 07/27/21 Page 3 of 3




                            CERTIFICATE OF CONFERENCE

       The undersigned certifies counsel conferred on July 26, 2021, and Plaintiff’s counsel

agreed to the relief sought. Accordingly, this Motion and the extension requested herein are

unopposed.

                                                    /s/    Roger Fulghum
                                                    Roger Fulghum



                               CERTIFICATE OF SERVICE
       I hereby certify that, on July 27, 2021, all counsel of record are being served with a copy

of the foregoing document via the Court’s CM/ECF system in accordance with Local Rule CV-5.


                                                     /s/Roger Fulghum
                                                    Roger Fulghum




                                                3
